Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the Request for Continued Examination received 5/19/2020.
2.	Claims 1-20 are pending in the application. Claims 1, 9, and 14 are pending in the application. 
3.	In response to the Request for Reconsideration, the examiner does not believe the arguments with respect to the claims overcome the rejections currently in place for claims 1-20.



Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-8 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In reference to independent claim 1, the claim recites the following:
‘subsequent to a user navigating to a first webpage of a website, utilizing a domain identifier associated with the website to generate a search query, wherein the domain identifier is a domain name of the first webpage’
The ‘domain identifier’, as is defined in the specification, paragraphs 0036 through 0038, is configured to identify domains associated with document (e.g., websites or webpages) being navigated to by a user. The domain identifier monitors and identifies domains (e.g., URLs) navigated to by a user.  And can monitor and/or identify domains associated with navigated to websites utilizing any navigational manner, such as via a link or via input into the address bar. 
	Thus, the claim, when it states ‘the domain identifier is a domain name of the first webpage’ fails to accurately identify the functionality of the ‘domain identifier’ within the context of the specification and the language, as presently claimed, was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Further, independent claim recites the following:
	‘providing the search query indicating the domain identifier to a search service, wherein the search service is capable of search for content associated with a plurality of websites.’
The specification states in paragraph 0039 that the search query may be based on the identified domain (e.g. identified by the domain identifier) that corresponds to the navigated to document. Thus, it is not the ‘domain identifier’ that is used in the search query since the ‘domain identifier’, as defined in the specification, actively monitors and identifies domains. The claim language, as presently claimed, was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Finally, the claim recites the phrase:
	‘receiving one or more deep links related to the domain identifier from the search service’


In reference to dependent claims 2-8, the claims are dependent upon rejected base claims. Therefore, the claims are rejected for inheriting the same deficiencies of the independent claim.

In reference to dependent claim 14, the claim recites the following:
	‘subsequent to a user navigating to a first webpage of the website, presenting a search request comprising a domain identifier for the domain name of the first webpage to a search service’
The specification states in paragraph 0039 that the search query may be based on the identified domain (e.g. identified by the domain identifier) that corresponds to the navigated to document. Thus, it is not the ‘domain identifier’ that is used in the search query since the ‘domain identifier’, as defined in the specification, actively monitors and identifies domains. The claim language, as presently claimed, was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	‘identifying a domain name associated with a navigated to website’
	‘subsequent to a user navigating to a first webpage of the website’
The specification recites a singular step of utilizing a ‘domain identifier’ to monitor and identify a domain associated with a website or webpage being navigated to by a user. Upon identifying a document being navigated to by a user or a domain in association wherewith, the deep-link identifier can dynamically identify one or more deep links associated with such a document and/or domain.  The specification does 

In reference to dependent claims 15-20, the claims are dependent upon rejected base claims. Therefore, the claims are rejected for inheriting the same deficiencies of the independent claim.



Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 1-4, 6-8, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stasior et al., USPN 9,645,722 filed (11/19/2010) in view of Pfleger, PGPub. 2005/0222976 filed (3/31/2004).
In reference to independent claim 1, Stasior teaches:
	‘subsequent to a user navigating to a first webpage of a website, utilizing a domain identifier associated with the website to generate a search query, wherein the domain identifier is a domain name of the first webpage;’
The reference to Stasior teaches a method for providing a search result page which includes both search result links illustrated in figures 3 and 4. Figure 3 illustrates search result links (324) and figure 4 provides a similar display of a website including search result links (i.e. a navigated to website). Further, the page includes links that may be used to refine the original search result. It is these refinement links displayed in figures 3 (326) and 4 (426) that provide proficient teaching of a domain identifier associated with the website that are used to generate a search query. See columns 7 through 10. The reference fails to explicitly state the utilization of a domain identifier associated with the website to generate a search query wherein the domain identifier is a domain name of the first webpage. However, the reference to Pfleger teaches a means of utilizing the domain identifier (See figure 13 and para. 0073 through 0075). The reference identifies a deep link for products based on the domain identifier of the first navigated to webpage. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the reference to Stasior which performs refinement search based on generic categories thus providing additional content to a user with the reference to Pfleger which teaches the use of specific domain identifiers from a first webpage of a website for performing a separate search of a navigated to webpage of a website since it would have provided a user with the added benefit of having a refined query thus providing a user with more relevant content.  
	‘subsequent to the user navigating to the first webpage of the website, providing the search query indicating the domain identifier to a search service, wherein the search service is capable of searching for content associated with a plurality of websites;’

	‘receiving one or more deep links related to the domain identifier from the search service wherein the one or more deep links comprise a deep link to a second page of the website; and providing a deep link notification via a personal assistant application interface, the deep-link notification providing an indication that the one or more deep links are available for the website.’
The reference to Stasior teaches a method for receiving one or more images that represent a portion of the content located behind one of the search refinement links. The deep links presented to the user based on the domain identifier within the website are separate and independent from the search terms inputted by the user at 306 of figure 3. See columns 6, 7, and 9. As presently claimed the deep link that are received based on the identified domain identifier (i.e. refinement link) are displayed in a preview window which teaches a deep link notification via a personal assistant application interface. See figure 4, 410, 412, and 434. The reference fails to explicitly state wherein the one or more deep links comprise a deep link to a second page of the website. However, the reference to Pfleger teaches a means of utilizing a domain identifier to identify and receive a deep link directly to a second page of the website utilizing the domain identifier of the first page. See figure 13 and para. 0073 through 0075. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the reference to Stasior which performs refinement search based on generic categories thus providing additional content to a user with the reference to Pfleger which teaches the use of specific domain identifiers from a first webpage of a website for performing a separate search of a navigated to webpage of a website and retrieving a deep link based upon a domain identifier from a first webpage 
In reference to dependent claim 2, Stasior teaches:
	The page includes links that may be used to refine the original search result. It is these refinement links displayed in figures 3 (326) and 4 (426) that provide proficient teaching of a domain identifier associated with the website that are used to generate a search query. See columns 6, 7, and 9. 
In reference to dependent claim 3, Stasior teaches:
	The reference to Stasior discloses the use of the refinement links to refine the search to locate deep links related to the domain identifier (i.e. refinement links). In response to the user hovering over the refinement link the client instructs the search service to search for items contained in the browse node associated with the mouse over refinement link. Thus, deep links are located as they pertain to the search of content within different websites. See columns 9 and 10. 
In reference to dependent claim 4, Stasior teaches:
	The reference to Stasior discloses the use of the refinement links to refine the search to locate deep links related to the domain identifier (i.e. refinement links). In response to the user hovering over the refinement link the client instructs the search service to search for items contained in the browse node associated with the mouse over refinement link. Thus, deep links are located as they pertain to the search of content within different websites. See columns 9 and 10. 
In reference to dependent claim 6, Stasior teaches:
	The reference to Stasior teaches a method for receiving one or more images that represent a portion of the content located behind one of the search refinement links. The deep links presented to the user based on the domain identifier within the website are separate and independent from the search terms inputted by the user at 306 of figure 3. See columns 6, 7, and 9. As presently claimed the deep link that are received based on the identified domain identifier (i.e. refinement link) are displayed 
In reference to dependent claim 7, Stasior teaches:
	A means of displaying the image links within a preview area of the interface and allowing the user to select specific refinement links displayed within the preview. The preview allows for direct selection of image links as well as selections made to view different image links from the plurality based on items 412 and 414 of figure 4. See columns 6 and 7 as well as 9 and 10. 
In reference to dependent claim 8, Stasior teaches:
	A means of displaying the image links within a preview window separate from the original search result page of the interface and allowing the user to select specific refinement links displayed within the preview. The preview allows for direct selection of image links as well as selections made to view different image links from the plurality based on items 412 and 414 of figure 4. See columns 6 and 7 as well as 9 and 10. 
In reference to claims 14, 16-20, the claims recite similar language found in the limitations of rejected claims 1-4 and 6-8. Thus, the claims are rejected under similar rationale. 


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


9.	Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stasior et al., USPN 9,645,722 filed (11/19/2010) in view Pfleger, PGPub. 2005/0222976 filed (3/31/2004).
In reference to independent claim 9, Stasior teaches:
	‘presenting for display a second display area positioned near a first display area configured for displaying a navigated to first webpage of a website, the second display area comprising a personal assistant interface that displays a deep-link notification that indicates one or more deep links to additional webpages of the website are available for a web document, via the personal  assistant interface for use in navigating from the first webpage displayed in the first display area to the additional webpages’
The reference to Stasior teaches a method for receiving one or more images that represent a portion of the content located behind one of the search refinement links. The deep links presented to the user based on the domain identifier within the website are separate and independent from the search terms inputted by the user at 306 of figure 3. See columns 6, 7, and 9. As presently claimed the deep link that are received based on the identified domain identifier (i.e. refinement link) are displayed in a preview window which teaches a deep link notification via a personal assistant application interface. See figure 4, 410, 412, and 434. A means of displaying the image links within a preview area of the interface and allowing the user to select specific refinement links displayed within the preview. The preview allows for direct selection of image links as well as selections made to view different image links from the plurality based on items 412 and 414 of figure 4. See columns 6 and 7 as well as 9 and 10. 
	‘each of the one or more deep links comprising a link that points to a specific webpage within the website other than the first webpage of the website.’

In reference to dependent claim 10, Stasior teaches:
	The reference to Stasior teaches a method for receiving one or more images that represent a portion of the content located behind one of the search refinement links. The deep links presented to the user based on the domain identifier within the website are separate and independent from the search terms inputted by the user at 306 of figure 3. See columns 6, 7, and 9. As presently claimed the deep link that are received based on the identified domain identifier (i.e. refinement link) are displayed 
In reference to dependent claim 11, Stasior teaches:
	A means of displaying the image links within a preview window separate from the original search result page of the interface and allowing the user to select specific refinement links displayed within the preview. The preview allows for direct selection of image links as well as selections made to view different image links from the plurality based on items 412 and 414 of figure 4. See columns 6 and 7 as well as 9 and 10. 
In reference to dependent claim 12, Stasior teaches:
The reference to Stasior teaches a method for receiving one or more images that represent a portion of the content located behind one of the search refinement links. The deep links presented to the user based on the domain identifier within the website are separate and independent from the search terms inputted by the user at 306 of figure 3. See columns 6, 7, and 9. As presently claimed the deep link that are received based on the identified domain identifier (i.e. refinement link) are displayed in a preview window which teaches a deep link notification via a personal assistant application interface. See figure 4, 410, 412, and 434. 
In reference to dependent claim 13, Stasior teaches:
	The reference to Stasior teaches a method for receiving one or more images that represent a portion of the content located behind one of the search refinement links. The deep links presented to the user based on the domain identifier within the website are separate and independent from the search terms inputted by the user at 306 of figure 3. See columns 6, 7, and 9. As presently claimed the deep link that are received based on the identified domain identifier (i.e. refinement link) are displayed in a preview window which teaches a deep link notification via a personal assistant application interface. See figure 4, 410, 412, and 434. 
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

11.	Claim 5 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stasior et al., USPN 9,645,722 filed (11/19/2010) in view Pfleger, PGPub. 2005/0222976 filed (3/31/2004).
 and further in view of Dutta et al., USPN 6,539,424 filed (11/12/1999).
In reference to dependent claim 5 and 15, Stasior teaches:
	The reference to Stasior and Pfleger discloses the use of the refinement links to refine the search to locate deep links related to the domain identifier (i.e. refinement links). In response to the user hovering over the refinement link the client instructs the search service to search for items contained in the browse node associated with the mouse over refinement link. Thus, deep links are located as they pertain to the search of content within different websites. See columns 9 and 10. The references to Stasior and Pandia fail to explicitly state a means of determining that the domain is included within a white list that specifies a set of one or more domains for which deep links should be identified. The reference to Dutta provides a means of restricting deep links from direct access by a user through a permissions list related to a domain. See columns 5 through 7. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the deep link storage and retrieval methods taught by the references to Stasior and Pfleger with the deep link restriction methods of Dutta because it would have provided a deep link presentation system with a means of restricting access to certain links and thus allowed for a more secure link presentation system. 

Response to Arguments
12.	Applicant's arguments filed 5/19/2020 have been fully considered but they are not persuasive. Applicant argues on pages 2 and 3 of the arguments that the references to Stasior in view of Pfleger fail to explicitly teach a search query that includes the domain identifier. However, the examiner has pointed out with a newly added 35 U.S.C. 112 1st paragraph rejection that the use of the phrase ‘domain identifier’ within the claim was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Further, applicant states the reference to Pfleger’s fails to teach ‘receiving one or more deep links related to the domain identifier from the search service, wherein the one or more deep links comprise a deep link to a second page of the website. Finally, applicant argues that references fail to teach or suggest ‘subsequent to the user navigating to the first webpage of the website, providing the search query indicating the domain identifier to a search service. However, the examiner has pointed out with a newly added 35 U.S.C. 112 1st paragraph rejection that the use of the phrase ‘domain identifier’ within the claim was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In reference to the arguments related to claims 9-13, applicant argues that neither Stasior nor Pfleger teache ‘each of the one or more deep links comprising a link that points to a specific webpage within the website other than the first webpage of the website’.  The examiner disagrees and notes the reference to Pfleger teaches a means of utilizing a domain identifier within a webpage to identify and receive a deep link notification in a separate area of the webpage wherein the deep link notification indicates that one or more deep links to additional webpages of the website (i.e. Froogle) are available.  See figure 13 and para. 0073 through 0075. As presently claimed, if the user of Pfleger selects item 1310 of figure 13, which includes two distinct display areas and, if selected, provides additional webpages within the 

Notes
13.	The examiner would like to discuss the following in the interest of resolving the outstanding rejections and towards potential allowance. The examiner reviewed the specification and suggests making amendments to the claims (i.e. independent claim 1 and 14 that include the following language which has support in the specification and accurately identifies the functionality of the ‘domain identifier’. 
For example, independent claim 1 would include:
Subsequent to a user navigating to a first webpage of a website, utilizing a domain identifier to identify a specific domain via the URL of the first webpage to generate a search query;
In response to the identification of the specific domain, providing the search query indicating the specific domain to a search service, wherein the search service searches for deep links associated with the identified domain;
Receiving one or more deep links corresponding to the identified specific domain from the search service, wherein the one or more deep links comprise a deep link to a second webpage corresponding to the specific domain of the website; and
Providing a deep-link notification via a personal assistant application interface, the deep-link notification providing an indication that the one or more deep links are available for the website.  


Conclusion
13.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127.  The examiner can normally be reached on Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178